Exhibit 10.2(a)

 

LOCK-UP AGREEMENT

 

__________, 2017

 

Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

 

Customer Acquisition Network (Canada) Inc.

120 East Beaver Creek Road, Suite 200

Richmond Hill, Ontario

L4B 4V1, Canada

Attention: Eric So

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Reorganization (the
“Amalgamation Agreement”), dated as of January 7, 2017, by and among Harmony
Merger Corp. (“Harmony”), Harmony Merger Sub (Canada) Inc. (“Merger Sub”),
Customer Acquisition Network (Canada) Inc. (“Company”) and the shareholders of
the Company. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Amalgamation Agreement.

 

In order to induce the parties to consummate the transactions contemplated by
the Amalgamation Agreement, the undersigned agrees not to, either directly or
indirectly, during the “Restricted Period” (as hereinafter defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Mundo Shares, issued or to be issued to the undersigned or to
any other person or entity of which the undersigned is an Affiliate (as defined
below), in each case in connection with the transactions contemplated by the
Amalgamation Agreement, including without limitation the Contingent Shares (the
“Restricted Securities”),

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or

 

  (3) publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities (it being understood that the
foregoing shall not prohibit the undersigned from making any such disclosure to
the undersigned’s existing or potential shareholders, members, partners,
Affiliates, general partners, directors, officers, employees or partners, and
their respective shareholders, members, partners, Affiliates, general partners,
directors, officers, employees or partners, in each case on a confidential
basis).

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date and (A) with respect to 50% of such Restricted Securities, ending on the
earlier of (i) the date on which the Closing Price (defined below) of the Mundo
Shares exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
a 30-trading day period following the Closing Date and (ii) the day preceding
the day that is twelve months after the Closing Date and (B) with respect to the
remaining 50% of such Restricted Securities, ending the day preceding the day
that is twelve months after the Closing Date; provided, however, the Restricted
Period shall terminate immediately prior to the consummation of a liquidation,
merger, stock exchange or other similar transaction that results in all Mundo
shareholders having the right to exchange their Mundo Shares for cash,
securities or other property.

 



 

 

 

For purposes of this Lock-Up Agreement, “Closing Price” means, with respect to
the Restricted Securities, as of the date of determination, (i) if the
Restricted Securities are listed on a national securities exchange, the closing
sales price per share of a Restricted Security officially reported on the
principal national securities exchange on which the Restricted Securities are
then listed or admitted to trading; or (ii) if the Restricted Securities are not
then listed or admitted to trading on any national securities exchange, the
average of the reported closing bid and asked prices of the Restricted
Securities on such date on the principal over the counter market on which the
Restricted Securities are traded; or (iii) if neither of clause (i) or (ii) is
applicable, a market price per share determined in good faith by the Mundo Board
or, if such determination is not satisfactory to the undersigned for whom such
determination is being made, by a nationally recognized investment banking firm
mutually selected by Mundo and the undersigned, the expenses for which shall be
borne equally by Mundo and the undersigned. If trading is conducted on a
continuous basis on any exchange, then the closing price shall be at 4:00 P.M.
New York City time.

 

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death (in the event the
undersigned is an individual rather than an entity), (i) in a transaction that
does not involve a Public Offering or is not made through a securities exchange
or an over-the-counter securities market, or (ii) by gift, will or intestate
succession, or by judicial decree, to the undersigned’s beneficiaries or “family
members” (as defined below), as applicable, or to trusts, corporations,
partnerships, limited liability companies, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family members” or executives of Mundo or any controlled
subsidiary of Mundo; provided, however, that in each and any such event it shall
be a condition to the Transfer that the transferee execute an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Lock-Up Agreement. For purposes of this sub-paragraph,
“family member” shall mean any relationship by blood, marriage or adoption,
including, but not limited to, spouse, lineal descendants, stepchildren, father,
mother, brother or sister of the transferor. For purposes of this Lock-Up
Agreement, “Public Offering” means an underwritten public offering of
registrable securities pursuant to an effective registration statement under the
Securities Act, other than pursuant to a registration statement on Form S-4 or
Form S-8 or any similar or successor form.

 

Also notwithstanding the foregoing limitations, in the event the undersigned is
an entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Restricted Securities to the shareholders,
members, Affiliates, directors, officers, employees or partners of such entity
or any Affiliate of the foregoing or Mundo or any controlled subsidiary of
Mundo; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
unanimous written consent of the disinterested members of the Mundo Board
(provided the Mundo Shares held by the founders of Harmony are similarly
released from all restrictions on transfer then applicable to such shares).

  

The undersigned hereby authorizes Mundo’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned an
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

 

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of New York.

 

This Lock-Up Agreement shall automatically terminate and be of no further force
or effect upon the earlier to occur of (i) the termination of the Amalgamation
Agreement and (ii) the first Business Day following the expiration of the
Restricted Period.

 

This Lock-Up Agreement constitutes the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Lock-Up Agreement. Sections 10.1 –
10.4 and 10.7 – 10.12 of the Amalgamation Agreement are incorporated herein by
reference and shall apply to this Lock-Up Agreement mutatis mutandis. Each of
the parties to this Lock-Up Agreement agrees to use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other parties to this Lock-Up Agreement in
doing, all things necessary, in the most expeditious manner practicable to carry
out or to perform the provisions of this Lock-Up Agreement.

 

[Signature page follows]

 



 2 

 

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

    Signature                     Name:           Address:                 

 

 

 

3

 

